Citation Nr: 0031302	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to a disability rating in excess of 30 
percent for left navicular fracture, non-union with avascular 
necrosis, proximal post-surgical fixation (hereinafter, 
"left wrist disorder").

2.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder disorder with acromioclavicular 
(AC) separation with displacement.

3.  Entitlement to a disability rating in excess of 10 
percent for post ulna collateral ligament repair of the right 
thumb.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of neck strain.

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother and father, DG


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1989.

Service connection was granted for the left wrist disorder, 
left shoulder disorder, and right thumb by a June 1989 rating 
decision.  He was subsequently granted service connection for 
residuals of a neck strain by a November 1990 rating 
decision.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran provided testimony at a personal hearing 
conducted before the RO in June 1999, a transcript of which 
is of record.

As an additional matter, the Board notes that the veteran's 
claim of service connection for a left knee disorder was 
denied as not well grounded by a March 2000 rating decision.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in law also provides that cases denied as not well 
grounded after July 14, 1999, may be readjudicated upon the 
request of the claimant or the Secretary's own motion.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Service connection was granted for the left wrist disorder, 
left shoulder disorder, and right thumb by a June 1989 rating 
decision.  At that time it was noted that his service medical 
records showed left AC separation in April 1988, Grade I; an 
injury to his right thumb in May 1988; and an injury to the 
left wrist in October 1988.  

By a November 1990 rating decision, service connection was 
granted for residuals of a neck strain.  At that time, it was 
noted that the service medical records were negative for any 
pre-service neck problems, and that he was seen in May 1988 
complaining of neck pain.  It was further noted that VA 
outpatient records from the summer of 1989 showed the neck to 
have limitation of motion and spasm.  

The record reflects that the veteran participated in a VA 
vocational rehabilitation program during 1990 and 1991.  
However, a March 1992 letter shows that this program was 
interrupted effective June 10, 1991, because of "W and I 
grades unsatisfactory progress."  The veteran was informed 
that he needed to contact VA on or before April 22, 1992, to 
make arrangements to reenter the rehabilitation program.  A 
subsequent letter dated in July 1992 informed the veteran 
that his benefits under the vocational rehabilitation program 
had been discontinued effective September 1, 1992, because he 
(the veteran) discontinued his training and had not made 
arrangements to return to active training.  The veteran was 
informed that if he wised to continue the program that he 
should contact VA immediately.  No response appears to be on 
file regarding this correspondence.

At his June 1999 personal hearing, the veteran testified, in 
part, about the circumstances of his vocational 
rehabilitation program.  He testified that he was in the 
respiratory therapy program at a community college, and that 
he received very good grades his first semester.  However, he 
had to discontinue this program during his second semester 
because he spent approximately 30 days as an inpatient in a 
VA pain management program.  Further, he tried to reapply for 
the vocational rehabilitation program a couple of years 
later, but was rejected because he was told he could not stay 
out of the hospital long enough to go back to school.  
Transcript at pp. 12-13.  Moreover, the veteran indicated 
that he received "social security disability."  Tr. p. 13.  
It does not appear that the veteran's vocational 
rehabilitation folder is part of the records assembled for 
the Board's review, nor does it appear records were ever 
requested from the Social Security Administration regarding 
the veteran.

As noted above, the Veterans Claims Assistance Act of 2000 
redefines the obligations of the VA with respect to the duty 
to assist.  This includes assistance in obtaining records, 
including records generated by VA and "[a]ny ... relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes the Secretary 
to obtain."  Pub. L. No. 106-475, 114 Stat. 2096, to be 
codified at 38 U.S.C.A. § 5103A(c)(3).  Moreover, the Board 
notes that in Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
The Court has also interpreted the duty to assist to include 
requesting information and records from the Social Security 
Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  Accordingly, the Board concludes that a request 
should be made for these records.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
wrist, left shoulder, right thumb, and 
neck disorders.  After securing the 
necessary release, the RO should obtain 
those records not already on file.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefits requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


